Citation Nr: 0831936	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  07-03 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a pulmonary 
disability, including as a result of asbestos or herbicide 
exposure.

5.  Entitlement to service connection for skin cancer, 
including as a result of herbicides, toxic chemicals, or the 
sun.

6.  Entitlement to service connection for a left toe 
disability.

7.  Entitlement to a permanent and total disability rating 
for nonservice-connected pension purposes.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1965 until October 
1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  The veteran's claims file now 
resides within the jurisdiction of the VARO in Portland, 
Oregon.

The issue of entitlement to a permanent and total disability 
rating for nonservice-connected pension purposes is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.


FINDINGS OF FACT

1.  The veteran has service in Vietnam and exposure to Agent 
Orange is presumed.

2.  The medical evidence of record does not show that the 
veteran has PTSD.

3.  The medical evidence of record does not show that the 
veteran has a hearing loss.

4.  The medical evidence of record does not show that the 
veteran has tinnitus.

5.  The medical evidence of record does not show that the 
veteran has skin cancer.

6.  A pulmonary disability was not incurred in or aggravated 
by active service, nor may it be presumed to be so incurred.

7.  A left toe disability was not incurred in or aggravated 
by active service.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

2  The criteria for a grant of service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1101, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.385 (2007).

3.  The criteria for a grant of service connection for 
tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).

4.  The criteria for a grant of service connection for a 
pulmonary disability have not been met.  38 U.S.C.A. §§ 1110, 
1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).

5.  The criteria for a grant of service connection for skin 
cancer have not been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159 3.303, 3.304, 3.307, 3.309 (2007).

6.  The criteria for a grant of service connection for a left 
toe disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  For claims pending before 
VA on or after May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection 
claim, 38 U.S.C. §  5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in January 2005 and May 2005 that 
fully addressed all notice elements.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records, service personnel records, VA outpatient 
treatment records and private medical records.  The veteran 
submitted lay statements in support of his claims.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, there is no duty on the part of VA to provide 
medical examinations under 38 U.S.C.A. § 5107A(d), because as 
in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the 
veteran has been advised of the need to submit competent 
medical evidence indicating that he has the disorders in 
question, and further substantiating evidence suggestive of a 
linkage between his active service and the current disorders, 
if shown.  While the veteran is certainly competent to 
testify as to the presence of observable symptomatology, this 
testimony alone is insufficient to indicate that current 
disabilities may be associated with alleged incidents during 
service that are not corroborated by service records.  
Therefore, here, as in Wells, the record in its whole, after 
due notification, advisement, and assistance to the appellant 
under the VCAA, does not contain competent evidence to 
suggest that the disorders are related to the veteran's 
military service.  See Barr v. Nicholson, 21 Vet. 
App. 303(2007); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006). Thus, the Board finds that VA examinations 
are not necessary in this case.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The notices discussed above have repeatedly informed the 
veteran of the type of evidence he may submit to substantiate 
his claim.  The veteran has repeatedly asserted that he could 
not submit relevant medical evidence because he could not 
afford to do so.  However, the Board notes that the veteran 
has been afforded treatment at VA facilities for various 
ailments, including medical conditions he is seeking service 
connection for.  The Board also notes that pursuant to the 
Remand section of this decision, the veteran will be afforded 
an opportunity to attend a VA medical examination in 
conjunction with his claim of entitlement to a permanent and 
total disability rating for nonservice-connected pension 
purposes.  To the extent that this examination relates to any 
of the service-connection claims denied herein, the veteran 
may always apply to reopen such claims on the basis of new 
and material evidence.  

The Merits of the Claims

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995).


PTSD

The veteran seeks service connection for PTSD.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

In order to establish service connection for PTSD, the 
following is required: (1) medical evidence establishing the 
diagnosis of the condition; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 136-
137 (1997).

In adjudicating a claim for service connection for PTSD, the 
Board must evaluate the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
the veteran's military records, and all pertinent medical and 
lay evidence.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. 
§ 3.304(f).  The evidence necessary to establish the 
occurrence of a stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 
66 (1993).

If VA determines that the veteran engaged in combat with the 
enemy and that his alleged stressor is combat related, then 
his lay testimony or statements are accepted as conclusive 
evidence of the occurrence of the claimed stressor, and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be 
"satisfactory," i.e., credible and "consistent with the 
circumstances, conditions, or hardships of service."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Cohen, 10 Vet. 
App. at 146; Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony by itself is not 
sufficient to establish the occurrence of the alleged 
stressor. Instead, the record must contain service records or 
other evidence to corroborate the testimony or statements 
regarding the existence of the stressor.  Cohen at 146; see 
also Moreau v. Brown, 9 Vet. App. 389 (1996).

While the veteran has contends that he has PTSD, the medical 
evidence of record does not show that the veteran has been 
diagnosed PTSD.  Specifically, there is no evidence of PTSD 
or any other psychiatric disorder during service, nor is 
there any competent medical evidence of a nexus between 
service and any currently diagnosed disorder.  Indeed, the 
veteran has not submitted any post-service medical records 
reflecting complaints, treatment for or a diagnosis of PTSD.  
A threshold requirement for the granting of service 
connection is evidence of a current disability.  In the 
absence of evidence of a current disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Under these circumstances, for the Board to conclude that the 
veteran has PTSD that had its origin during service would be 
speculation, and the law provides that service connection may 
not be granted on a resort to speculation or remote 
possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).

The veteran was advised of the need to submit medical 
evidence demonstrating a current disorder and a nexus between 
a current disorder and service by way of the letter from the 
RO to him, but he has failed to do so.  A claimant has a 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised in the letter of the need to 
submit medical evidence of a current disorder and a 
relationship between a current disorder and an injury, 
disease or event in service.  While the veteran is clearly of 
the opinion that he has PTSD that is related to service, as a 
layperson, the veteran is not competent to offer an opinion 
that requires specialized training, such as the diagnosis or 
etiology of a medical disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, service connection 
for PTSD is not established in the absence of competent 
medical evidence of a current disorder and competent medical 
evidence demonstrating a relationship between a current 
disorder and service.

Therefore, the preponderance of the evidence is against the 
claim.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Hearing loss

The veteran seeks service connection for hearing loss.  The 
veteran claims he was exposed to acoustic trauma in service 
from working on the flight line, serving as a member of the 
ship's "rock and roll band," working in the engine room, 
and offloading cargo from ships.  Having carefully considered 
the claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the claim of service 
connection for hearing loss on appeal will be denied.

Hearing loss disability claims are governed by 38 C.F.R. 
§ 3.385.  This regulation provides hearing loss is a 
disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 
40 decibels (dB) or greater.  38 C.F.R. § 3.385.  
Alternatively, a hearing loss disability can be established 
by auditory thresholds for at least three of those 
frequencies at 26 decibels or greater or by speech 
recognition scores under the Maryland CNC Test at less than 
94 percent.  38 C.F.R. § 3.385.

Service treatment records (STRs) are negative for any 
complaints, treatment, or diagnoses for hearing impairment.  
Indeed, the veteran's September 1968 separation examination 
report reflects a normal clinical evaluation of the ears, 
including audiometric readings that did not meet the auditory 
thresholds for hearing impairment required under 38 C.F.R. 
§ 3.385.  

The veteran's post-service medical records are void of any 
evidence of complaints, treatment, or diagnosis of hearing 
loss.

While the veteran has complained of a hearing loss, the 
medical evidence of record, both during and subsequent to 
service, do not show that the veteran has been diagnosed with 
hearing loss has defined by VA benefits or otherwise.  A 
threshold requirement for the granting of service connection 
is evidence of a current disability.  In the absence of 
evidence of a current disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Under these circumstances, for the Board to conclude that the 
veteran has a hearing loss that had its origin during service 
would be speculation, and the law provides that service 
connection may not be granted on a resort to speculation or 
remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 
Vet. App. 30, 33 (1993).

The veteran was advised of the need to submit medical 
evidence demonstrating a current disorder and a nexus between 
a current disorder and service by way of the letter from the 
RO to him, but he has failed to do so.  A claimant has a 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised in the letter of the need to 
submit medical evidence of a current disorder and a 
relationship between a current disorder and an injury, 
disease or event in service.  While the veteran is clearly of 
the opinion that he has a hearing loss that is related to 
service, as a layperson, the veteran is not competent to 
offer an opinion that requires specialized training, such as 
the diagnosis or etiology of a medical disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, service 
connection for hearing loss is not established in the absence 
of competent medical evidence of a current disorder and 
competent medical evidence demonstrating a relationship 
between a current disorder and service.

Therefore, the preponderance of the evidence is against the 
claim.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


Tinnitus

The veteran seeks service connection for tinnitus, claiming 
it was similarly caused by the acoustic trauma he claims 
resulted in hearing impairment.  Having carefully considered 
the claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

The veteran complains that he suffers from tinnitus.  
However, in considering the veteran's claim in conjunction 
with review of the claims file, the Board notes that there is 
no medical evidence from service or subsequent to service 
showing that the veteran complained of or was diagnosed with 
tinnitus.  A threshold requirement for the granting of 
service connection is evidence of a current disability.  In 
the absence of evidence of a current disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

As with the claim for hearing loss, for the Board to conclude 
that the veteran has tinnitus that had its origin during 
service would be speculation, and the law provides that 
service connection may not be granted on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102; Obert 
v. Brown, 5 Vet. App. 30, 33 (1993).

The veteran was advised of the need to submit medical 
evidence demonstrating a current disorder and a nexus between 
a current disorder and service by way of the letter from the 
RO to him, but he has failed to do so.  A claimant has a 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised in the letter of the need to 
submit medical evidence of a current disorder and a 
relationship between a current disorder and an injury, 
disease or event in service.  While the veteran is clearly of 
the opinion that he has tinnitus that is related to service, 
as a layperson, the veteran is not competent to offer an 
opinion that requires specialized training, such as the 
diagnosis or etiology of a medical disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, service 
connection for tinnitus is not established in the absence of 
competent medical evidence of a current disorder and 
competent medical evidence demonstrating a relationship 
between a current disorder and service.

Therefore, the preponderance of the evidence is against the 
claim.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Left toe disability

The veteran seeks service connection for a left toe 
disability.  The veteran claims that his left toe was injured 
when an air conditioner fell on it during service.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The veteran's STRs are devoid of complaints, treatment or 
diagnoses of a left toe disability.  For example, the 
September 1968 examination performed in connection with the 
veteran's separation from service showed a normal clinical 
evaluation of the feet and reflected no complaints of a left 
toe disability or injury.

Subsequent to service, VA clinical records dated February 
2004 reflect the veteran's complaints of worsening left first 
toe pain due to a nail deformity that he had for the prior 
several years.  The veteran indicated to the examiner that he 
had dropped an air conditioner on his toe forty years prior. 
On examination, the left toe was extremely deformed, but was 
without surrounding erythema or evidence of infection; the 
diagnosis was left toe pain.

The veteran has a current disability as illustrated in the VA 
medical records; specifically, a deformed left first toe with 
associated pain.  The remaining question, therefore, is 
whether there is evidence of an in-service occurrence of an 
injury or disease and medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.

More significantly, there is no competent medical evidence of 
a nexus.  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In fact, 
none of the medical records provide an opinion as to the 
etiology of the condition.

Nor is there any evidence of continuity of symptomatology.  
The first diagnosis of a left toe disability in the record is 
dated in February 2004 (i.e. approximately 35 years after the 
veteran's separation from service).  The gap in evidence 
constitutes negative evidence that tends to disprove the 
veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact).

The veteran was advised of the need to submit medical 
evidence to demonstrate a nexus between a current disability 
and service by way of letters from the RO to him, but he has 
failed to do so.  A claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107(a), and the 
veteran was clearly advised in letters of the need to submit 
medical evidence of a relationship between the current 
disability and an injury, disease or event in service. While 
the veteran is of the opinion that his left toe disability is 
related to service, as a lay person, the veteran is not 
competent to offer an opinion that requires specialized 
training, such as the etiology of a medical disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Therefore, the preponderance of the evidence is against the 
claim.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


Exposure to Herbicidal Agent

The veteran has contended that he has a pulmonary disability 
and skin cancer that were caused by exposure to herbicidal 
agents from his service in Vietnam.

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent 
(including Agent Orange), a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam between January 1962 and May 1975, shall be presumed 
to have been exposed during such service to a herbicide 
agent, absent affirmative evidence to the contrary 
demonstrating that the veteran was not exposed to any such 
agent during service.  38 U.S.C.A. § 1116(f) (West 2002).

When a veteran was exposed to an herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
are also satisfied: Chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Diseases Not 
Associated with Exposure to Certain Herbicide Agents, 67 Fed. 
Reg. 42600, at 42606-42607 (June 24, 2002).  However, none of 
the disorders for which the veteran seeks service connection 
are listed in the presumptive provisions of 38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309 and as such, service 
connection based upon presumed herbicidal exposure is not 
warranted.  See Diseases Not Associated with Exposure to 
Certain Herbicide Agents, 67 Fed. Reg. 42600, at 42606-42607 
(June 24, 2002).

The Board notes, however, that even if an appellant is found 
not entitled to a regulatory presumption of service 
connection, the claim must still be reviewed to determine if 
service connection can be established on a direct basis. See 
Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994).

Pulmonary disability

The veteran seeks service connection for a pulmonary 
disability.  Having carefully considered the claim in light 
of the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.

The STRs are devoid of complaints, treatment or diagnoses of 
a pulmonary disability. Indeed, the September 1968 
examination performed in connection with the veteran's 
separation from service showed a normal clinical evaluation 
of the lungs and chest and reflected no complaints of a 
pulmonary disability.

The post-service medical records reveal that in June 2005, VA 
clinical records reveal that the veteran was assessed with 
"pleuritis/bronchitis."  The VA medical records also 
generally noted that the veteran continues to smoke tobacco.  

The most recent medical records available show that the 
veteran was suffering from "pleuritis/bronchitis."  
Assuming without conceding that this is a chronic lung 
condition that is currently present, the remaining question 
is whether there is evidence of an in-service occurrence of 
an injury or disease and medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.

More significantly, there is no competent medical evidence of 
a nexus.  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In fact, 
none of the medical records provide an opinion as to the 
etiology of the condition, to include as a result of exposure 
to herbicides during service.

Nor is there any evidence of continuity of symptomatology.  
The first diagnosis of a pulmonary disability in the record 
is dated in June 2005 and reflects diagnoses of pleuritis and 
bronchitis (i.e. approximately 36 years after the veteran's 
separation from service).  The gap in evidence constitutes 
negative evidence that tends to disprove the veteran's claim 
that he had an injury in service that resulted in a chronic 
disability or persistent symptoms.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).

The veteran was advised of the need to submit medical 
evidence to demonstrate a nexus between a current disability 
and service by way of letters from the RO to him.  A claimant 
has the responsibility to present and support a claim for 
benefits under laws administered by the VA, 38 U.S.C.A. 
§ 5107(a), and the veteran was clearly advised in letters of 
the need to submit medical evidence of a relationship between 
the current disability and an injury, disease or event in 
service.  While the veteran is of the opinion that his 
pulmonary disability is related to service, as a lay person, 
the veteran is not competent to offer an opinion that 
requires specialized training, such as the etiology of a 
medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Therefore, the preponderance of the evidence is 
against the claim.

The veteran, however, also claimed his pulmonary disability 
is related to exposure to asbestos.  Regarding such claim, 
there are no special statutory or regulatory provisions.  
While there is guidance for adjudicators as to asbestos- 
exposure claims, the law remains clear that there must be a 
diagnosis of the claimed disability.  See Veteran's Benefits 
Administration Manual M21-1, Part VI, 7.21. VA has 
acknowledged that a relationship exists between asbestos 
exposure and the development of certain diseases, which may 
occur 10 to 45 years after exposure. M21-1, Part VI, 
7.21(b)(2), p. 7-IV-3.  The manual notes that asbestos 
particles have a tendency to break easily into tiny dust 
particles that can float in the air, stick to clothes, and 
may be inhaled or swallowed.  Inhalation of asbestos fibers 
can produce fibrosis and tumors.  The most common disease is 
interstitial pulmonary fibrosis (asbestosis). Asbestos fibers 
may also produce pleural effusions and fibrosis, pleural 
plaques, mesotheliomas of pleura and peritoneum, lung cancer, 
and cancers of the gastrointestinal tract.  The manual notes 
that lung cancer associated with asbestos exposure originates 
in the lung parenchyma rather than the bronchi.  Occupations 
involving asbestos exposure include mining and milling, 
shipyard and insulation work, demolition of old buildings, 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement sheet and pipe products, etc.  High exposure to 
asbestos and a high prevalence of disease have been noted in 
insulation and shipyard workers.   

It should be noted that the pertinent parts of the manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
veteran was exposed to asbestos in service.  Dyment v. West, 
13 Vet. App. 141 (1999), affd, Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.  In reviewing 
claims for service connection, it must be determined whether 
or not military records demonstrate asbestos exposure in 
service; it should be determined whether or not there was 
asbestos exposure pre-service and post-service; and it should 
be determined if there is a relationship between asbestos 
exposure and the claimed disease.

In order to warrant service connection in this case the 
evidence must demonstrate not only that the veteran was in 
fact exposed to asbestos during service, but also that he has 
been diagnosed by a competent health care practitioner with 
asbestosis or some other asbestos-related disease coupled 
with an opinion that such exposure was the cause of the 
current disorder.

The veteran contends that his service aboard the USS Alamo 
exposed him to asbestos which in turn caused a pulmonary 
disability.  The veteran's service personnel records confirm 
his assignment aboard the USS Alamo beginning in November 
1965.  While no detailed findings concerning asbestos were 
made, assuming, as the Board will for purposes of this 
decision, that the veteran was exposed to asbestos during 
service as he has contended, there is a lack of any medical 
evidence demonstrating that the veteran has an asbestos 
related condition.  Rather, in the present appeal, the 
veteran seeks service connection for a pulmonary disability 
and the medical evidence reflects diagnoses of pleuritis and 
bronchitis, conditions not associated with asbestos exposure.  
See M21-1, Part VI, 7.21.  A threshold requirement for the 
granting of service connection is evidence of a current 
disability.  In the absence of evidence of a current 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As such, service 
connection for a pulmonary disability as secondary to 
asbestos exposure is not warranted.

Skin cancer

The veteran seeks service connection for skin cancer.  The 
veteran contends that skin cancer was removed from his face 
by a VA physician.  Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claim and the appeal will be denied.

The STRs are devoid of complaints, treatment or diagnoses of 
a pulmonary disability.  Indeed, the September 1968 
examination performed in connection with the veteran's 
separation from service showed a normal clinical evaluation 
of the skin.

While the veteran has complained that he has skin cancer, the 
medical evidence of record does not show that the veteran has 
been diagnosed with skin cancer.  Rather, the post-service 
medical records, as detailed by VA clinical records dated in 
April and September 2004, show that the veteran had been 
diagnosed with actinic keratosis.  The Board notes that 
actinic keratosis is a "premalignant warty lesion occurring 
on sun exposed skin of the face and hands...."  Steadmans 
Medical Dictionary (26th Edition, 1995).  Whether the 
diagnosed actinic keratosis is considered cancerous or not, 
there remains no medical evidence of that the veteran's 
current skin disability is related to service as a result of 
exposure to herbicides or otherwise.  Under these 
circumstances, for the Board to conclude that the veteran's 
has skin ailment had its origin during service would be 
speculation, and the law provides that service connection may 
not be granted on a resort to speculation or remote 
possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).

The veteran was advised of the need to submit medical 
evidence demonstrating a current disorder and a nexus between 
a current disorder and service by way of the letter from the 
RO to him.  A claimant has a responsibility to present and 
support a claim for benefits under laws administered by the 
VA, 38 U.S.C.A. § 5107(a), and the veteran was clearly 
advised in the letter of the need to submit medical evidence 
of a current disorder and a relationship between a current 
disorder and an injury, disease or event in service.  While 
the veteran is clearly of the opinion that he has skin cancer 
that is related to service, as a layperson, the veteran is 
not competent to offer an opinion that requires specialized 
training, such as the diagnosis or etiology of a medical 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, service connection for hearing loss is 
not established in the absence of competent medical evidence 
of a current disorder and competent medical evidence 
demonstrating a relationship between a current disorder and 
service.

Therefore, the preponderance of the evidence is against the 
claim.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


							[Continued on Next Page]
ORDER

Service connection for PTSD is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a pulmonary disability is denied.

Service connection for skin cancer is denied

Service connection for a left toe disability is denied.


REMAND

A preliminary review of the record discloses that further 
development is necessary. Specifically, the Board finds that 
a VA examination is necessary to decide the issue of whether 
a permanent and total disability rating for nonservice-
connected pension purposes is warranted.

Nonservice-connected pension benefits are payable to a 
veteran who served for 90 days or more during a period of 
war, which is not in dispute here, and who is permanently and 
totally disabled due to nonservice-connected disabilities 
that are not the result of his or her own willful misconduct.  
38 U.S.C.A. § 1521 (West 2002); Dilles v. Brown, 5 Vet. 
App. 88 (1993).  If a veteran's combined disability is less 
than 100 percent, he must be unemployable by reason of 
disability.  38 C.F.R. §§ 3.321, 3.340, 3.342, Part 4 (2007); 
Brown (Clem) v. Derwinski, 2 Vet. App. 444 (1992).

Disability evaluations are determined by the application of 
the VA schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 3.321(a), Part 4 (2007).  The basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
38 C.F.R. § 4.10 (2007).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. 
Brown, 8 Vet. App. 69 (1995).

In this case, the veteran has no service-connected 
disabilities.  The veteran has nonservice-connected 
disabilities identified by the RO as a left great toe 
disability and actinic keratosis with a combined disability 
rating of 20 percent.  Therefore he does not meet the 
schedular requirements for consideration for non service-
connected pension benefits.  38 C.F.R. §§ 4.16, 4.25 (2007).  
The issue, then, is whether the veteran's non service-
connected disabilities nevertheless prohibits him from 
sustaining gainful employment.

The medical evidence of record shows that the veteran has 
been diagnosed with a fractured right rib, 
pleuritis/bronchitis, tobacco use disorder, actinic 
keratosis, alcohol abuse, grief reaction secondary to the 
sudden death of his wife, left toe pain, and a prior history 
of arthritis in his knees bilaterally.  A permanent and total 
rating for nonservice-connected pension purposes requires 
consideration of all of the veteran's physical and 
psychiatric disabilities.  Because the veteran has not been 
afforded a VA examination to ascertain the veteran's ability 
to attain and maintain employment due to disabilities that 
are not the result of willful misconduct, the Board finds 
that a remand for VA examination is necessary in order to 
fairly decide the merits of his claim.

Additionally, unemployability for nonservice-connected 
pension purposes can also be established if the veteran has 
one permanent disability rated as 60 percent disabling or one 
permanent disability rated as 40 percent disabling or more, 
plus sufficient additional disability to bring the combined 
rating to 70 percent or more. 38 C.F.R. §§ 4.16, 4.17.  In 
order for a proper determination of unemployability to be 
made under 38 C.F.R. §§ 4.16 and 4.17, disability ratings 
must be provided for all of the veteran's disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination, accompanied by any clinical 
testing deemed appropriate by the 
examiner, to determine whether he is 
permanently and totally disabled.  The 
claims folder and a copy of this remand 
must be reviewed by the examiner in 
conjunction with the examination, and the 
examiner must acknowledge this receipt and 
review in any report generated as a result 
of this remand.  The examiner is requested 
to review all pertinent records associated 
with the claims file, particularly 
treatment records and must elicit from the 
veteran and record, for clinical purposes, 
a full work and educational history.  Any 
indicated tests and studies must be 
accomplished; and all clinical findings 
must be reported in detail and correlated 
to a specific diagnosis.  The examiner 
must provide objective findings regarding 
the current level of impairment associated 
with each disability and express an 
opinion as to how each disability impacts, 
individually and in conjunction with his 
other disabilities, upon the veteran's 
ability to pursue substantially gainful 
employment in view of all pathology, 
without regard to age.  After examination 
of the veteran, the examiner must further 
render an opinion as to whether the 
veteran is unemployable as a result of 
disabilities reasonably certain to 
continue throughout his life, or whether 
the veteran has permanent disabilities 
which render it impossible for the average 
person to follow a substantially gainful 
occupation.  A clear rationale for all 
opinions and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.

2.  The RO/AMC should then take such 
additional development action as it deems 
proper with respect to the claim.  When 
the development requested has been 
completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence and readjudicated.  If 
the benefits sought are not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


